DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/29/2022 has been entered.
Response to Amendment/Claim Status
Claims 1-9 and 16-20 are currently pending. Claims 1 and 16 have been amended. Claims 10-15 were previously canceled. No new claims were added.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 7, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Pendse (US 2009/0250810 A1) in view of Su et al (US 2013/0256872 A1-prior art of record, hereafter Su).
Re claim 1, Pendse discloses in FIG. 10 a semiconductor package, comprising:
first (116; ¶ [0065]) and second (102; ¶ [0065]) adjacent semiconductor dies separated by a spacing (separation between 116 and 102);
an interposer structure (104; ¶ [0065]) disposed below and electrically coupling the first (116) and second (102) semiconductor dies, wherein the first semiconductor die (116) is coupled to the interposer (104) by a plurality of conductive bumps (unlabeled solder balls; ¶ [0067]);
a barrier structure (902; ¶ [0065]) disposed between the first semiconductor die (116) and the interposer structure (104) and at least partially underneath (see inserted figure below) the first semiconductor die (116), wherein the barrier structure (902) has a uniform total vertical thickness throughout an entirety (rectangular shaped), and wherein the barrier structure (902) is spaced apart (points of separation; see inserted figure below) from the plurality of conductive bumps (unlabeled solder balls) coupling the first semiconductor die (116) to the interposer (104); and
an underfill material layer (108; ¶ [0065]) in contact with (physically touching) the second semiconductor die (102) and with the barrier structure (902; see inserted figure below), but not in contact with the first semiconductor die (116).

    PNG
    media_image1.png
    755
    913
    media_image1.png
    Greyscale

For the record, the inserted figure above (annotated FIG. 10 of Pendse) depicts: barrier structure (B: 902) having a portion (left/right B) partially underneath first semiconductor die (116). Also, depicted are locations (POS) where the barrier structure (B) is spaced apart from the plurality of conductive bumps (B), and points of contact (POC) between underfill material (108) and the barrier structure (B).

Pendse fails to disclose a silicon interposer structure; wherein the first semiconductor die (116) is coupled to the silicon interposer by a plurality of conductive bumps; and an organic package substrate disposed below and electrically coupled to the silicon interposer structure, the organic package substrate comprising a plurality of routing layers therein.

However,
Su discloses in FIG. 1 a semiconductor package, comprising: a silicon interposer structure (35; ¶ [0028]-[0029]); and an organic package substrate (epoxy resin circuit 40; ¶ [0030]) disposed below and electrically coupled to the silicon interposer structure (35; ¶ [0028]-[0029]), the organic package substrate comprising a plurality of routing layers (conductive traces, vias; ¶ [0031]) therein.
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Su of a silicon interposer structure, where a silicon interposer provides a coefficient of thermal expansion (CTE) match with the silicon chips of Pendse compared to a general purpose interposer; and to use an organic package substrate disposed below and electrically coupled to the silicon interposer structure, the organic package substrate comprising a plurality of routing layers therein with the structure of Pendse to provide power, ground and signal transfers (Su; ¶ [0031]).

Re claim 4, Pendse discloses the semiconductor package of claim 1, wherein the barrier structure (902) comprises a patterned ink structure (patterned resist; ¶ [0065]) disposed on an uppermost surface (upper horizontal plane) of the interposer structure (104); and Su discloses the silicon interposer as discussed for the structure of claim 1.

Re claim 7, Pendse discloses the semiconductor package of claim 1, wherein the barrier structure (902) comprises a plurality of slots (904/906) to restrict flow (¶ [0054]-[0055]) of an underfill material (resin; ¶ [0052]; [0054]-[0055] and [0065]) used to form the underfill material layer (108).

Re claim 8, Pendse discloses the semiconductor package of claim 1, but fails to disclose further comprising: a second barrier structure disposed between the organic package substrate and the silicon interposer structure.
However, these limitations would be rendered obvious by providing the barrier structures (902) of Pendse to the organic package substrate (40) of Su to prevent overflow of the underfill material (70) between the interposer (35) and the organic package substrate as part of the structure to provide power, ground and signal transfers discussed for claim 1.   

Re claim 9, Pendse discloses the semiconductor package of claim 1, wherein the barrier structure (902) comprises a plurality of runaway traces (innermost and outermost portions of 902) for excess portions of the underfill material layer (108).

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Pendse and Su as applied to claim 1 above, and further in view of Saeki (US 2008/0237895 A1-prior art of record).
Re claims 2 and 3, Pendse and Su disclose the semiconductor package of claim 1.
But, fail to disclose wherein the barrier structure comprises a plurality of copper traces disposed on an uppermost surface of the silicon interposer structure; and wherein the plurality of copper traces comprises a chevron pattern.

However,
Saeki discloses in FIG. 5 a semiconductor package, comprising: a barrier structure (dams 46 as in 16 in FIGS. 1A/1B; ¶ [0059]; [0065] and [0074]), wherein the barrier structure comprises a plurality of copper traces (¶ [0074]) disposed on an uppermost surface of a substrate structure (interposer substrate 40 as in 10 in FIGS. 1A/1B; ¶ [0005]; [0059]; [0070] and [0074]); and wherein the plurality of copper traces (46) comprises a chevron pattern (triangular; ¶ [0059]).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Saeki of the barrier structure comprising a plurality of copper traces disposed on an uppermost surface of the silicon interposer structure; and wherein the plurality of copper traces comprises a chevron pattern with the structure of Pendse and Su to reduce the area occupied by the underfilled device chips by forming a plurality of barrier structures with minimized dimensions (Saeki; ¶ [0011] and [0066]-[0069]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Pendse and Su as applied to claim 1 above, and further in view of Strothmann et al (US 2014/0091455 A1-prior art of record, hereafter Strothmann).
Re claim 5, Pendse and Su disclose the semiconductor packages of claim 1.
But, fail to disclose wherein the spacing separating the first and second semiconductor dies is approximately 100 microns.
However,
Strothmann discloses a semiconductor package, comprising: first (294) and second (304) semiconductor dies separated by a spacing of approximately 100 microns (¶ [0136]; [0146]-[0148] [0185] [0220] and [0250]).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Strothmann of first and second semiconductor dies separated by a spacing of approximately 100 microns with the structure of Pendse and Su to produce lower cost devices with optimized package space (Strothmann; ¶ [0136]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Pendse and Su as applied to claim 1 above, and further in view of Lan et al (US 2015/0001729 A1-IDS prior art of record, hereafter Lan).
Re claim 6, Pendse and Su disclose the semiconductor package of claim 1.
But, fail to disclose wherein the first semiconductor die (116) is a memory die, and the second semiconductor die is one selected from a microprocessor die and a system-on-chip (SoC) die.
However, Lan discloses in FIG. 8i a semiconductor package comprising: a first semiconductor die (124; ¶ [0103]) and a second semiconductor die (144; ¶ [0106]), wherein the first semiconductor die (124) is a memory die (¶ [0043]), and the second semiconductor die (144) is one selected from a microprocessor die and a system-on-chip (SoC) die (ASIC; ¶ [0048]).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the first semiconductor die (116) as a memory die, and the second semiconductor die as one selected from a microprocessor die and a system-on-chip (SoC) die, as disclosed by Lan, to form devices which perform a wide range of functions such as signal processing, high-speed calculations, transmitting and receiving electromagnetic signals, controlling electronic devices, transforming sunlight to electricity, and creating visual projections for television displays found in the fields of entertainment, communications, power conversion, networks, computers, consumer products, military applications, aviation, automotive, industrial controllers, and office equipment (Lan; ¶ [0003]). 

Claims 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Pendse (US 2009/0250810 A1) in view of Su et al (US 2013/0256872 A1-prior art of record, hereafter Su) and Lee et al (US 2011/0260338 A1, hereafter Lee).
Re claim 16, Pendse discloses in FIG. 10 a semiconductor package, comprising:
first (116; ¶ [0065]) and second (102; ¶ [0065]) adjacent semiconductor dies separated by a spacing (separation between 116 and 102);
an interposer structure (104; ¶ [0065]) disposed below and electrically coupling the first (116) and second (102) semiconductor dies, wherein the first semiconductor die (116) is coupled to the interposer (104) by a plurality of conductive bumps (unlabeled solder balls; ¶ [0067]);
a barrier structure (902; ¶ [0065]) disposed between the first semiconductor die (116) and the interposer structure (104) and at least partially underneath (see inserted figure above) the first semiconductor die (116), wherein the barrier structure (902) has a uniform total vertical thickness throughout an entirety (rectangular shaped), and wherein the barrier structure (902) is spaced apart (points of separation; see inserted figure above) from the plurality of conductive bumps (unlabeled solder balls) coupling the first semiconductor die (116) to the interposer (104); and
an underfill material layer (108; ¶ [0065]) in contact with (physically touching) the second semiconductor die (102) and with the barrier structure (902; see inserted figure above), but not in contact with the first semiconductor die (116).

A.	Pendse fails to disclose a silicon interposer structure; an organic package substrate disposed below and electrically coupled to the silicon interposer structure, the organic package substrate comprising a plurality of routing layers therein; and wherein the underfill material layer (108) is disposed on and over an uppermost surface of the barrier structure (902) at a location of a highest point of the uppermost surface of the barrier structure (902) above the silicon interposer structure but is not on a portion of the uppermost surface of the barrier structure (902) underneath the first semiconductor die (116).

However,
Su discloses in FIG. 1 a semiconductor package, comprising: a silicon interposer structure (35; ¶ [0028]-[0029]); and an organic package substrate (epoxy resin circuit 40; ¶ [0030]) disposed below and electrically coupled to the silicon interposer structure (35; ¶ [0028]-[0029]), the organic package substrate comprising a plurality of routing layers (conductive traces, vias; ¶ [0031]) therein.
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Su of a silicon interposer structure, where a silicon interposer provides a coefficient of thermal expansion (CTE) match with the silicon chips of Pendse compared to a general purpose interposer; and to use an organic package substrate disposed below and electrically coupled to the silicon interposer structure, the organic package substrate comprising a plurality of routing layers therein with the structure of Pendse to provide power, ground and signal transfers (Su; ¶ [0031]).

B.	Pendse and Su fails to disclose wherein the underfill material layer (108) is disposed on and over an uppermost surface of the barrier structure (902) at a location of a highest point of the uppermost surface of the barrier structure (902) above the silicon interposer structure but is not on a portion of the uppermost surface of the barrier structure (902) underneath the first semiconductor die (116).

However,
Lee discloses in FIG. 5a a semiconductor package, comprising: an underfill material (196; ¶ [0052]), wherein the underfill material layer (176) is disposed on and over an uppermost surface (topmost horizontal plane) of a barrier structure (184/185; ¶ [0049]) at a location of a highest point (inner most left/right edges) of the uppermost surface (topmost horizontal plane) of the barrier structure (184) above an interposer structure (120; ¶ [0048]).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Pendse and Su to include the groove/channel of Lee, such that the underfill material layer is disposed on and over an uppermost surface of the barrier structure at a location of a highest point of the uppermost surface of the barrier structure above the silicon interposer structure, as disclosed by Lee, but is not on a portion of the uppermost surface of the barrier structure (902) underneath the first semiconductor die (116) to form a depression below the upper surface of the interposer (Lee; ¶ [0049]) for suppression underfill material overflow into adjacent contact regions beyond the barrier structure (Lee; ¶ [0052]).   

Re claim 19, Pendse discloses the semiconductor package of claim 16, wherein the barrier structure (902) comprises a patterned ink structure (patterned resist; ¶ [0065]) disposed on an uppermost surface (upper horizontal plane) of the interposer structure (104); and Su discloses the silicon interposer as discussed for claim 16.

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Pendse and Su and Lee as applied to claim 16 above, and further in view of Saeki (US 2008/0237895 A1-prior art of record).
Re claims 17 and 18, Pendse and Su and Lee disclose the semiconductor package of claim 16.
But, fail to disclose wherein the barrier structure comprises a plurality of copper traces disposed on an uppermost surface of the silicon interposer structure; and wherein the plurality of copper traces comprises a chevron pattern.
However, Saeki renders these limitations obvious as discussed above for claims 2 and 3.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Pendse and Su and Lee as applied to claim 16 above, and further in view of Strothmann et al (US 2014/0091455 A1-prior art of record, hereafter Strothmann).
Re claim 20, Pendse and Su and Lee disclose the semiconductor packages of claim 16.
But, fail to disclose wherein the spacing separating the first and second semiconductor dies is approximately 100 microns.
However, Strothmann renders these limitations obvious as discussed above for claim 5.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 16 have been considered but are moot because the new ground of rejection does not rely on the reference combination applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC W JONES whose telephone number is (408)918-9765. The examiner can normally be reached M-F 8:00 AM - 5:30 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC W. JONES/
Examiner
Art Unit 2892



/THAO X LE/Supervisory Patent Examiner, Art Unit 2892